Citation Nr: 0105140	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  94-11 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for residuals of a left 
knee injury.

3.  Entitlement to an increased schedular for post-traumatic 
stress disorder (PTSD), currently rated as 70 percent 
disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability, for the period prior to June 9, 1998.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran had active duty service from October 1963 to July 
1966; and periodic active-duty-for-training and inactive duty 
service in the National Guard and Army Reserves from 1969 to 
1984.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1992 rating 
decision that denied service connection for a left knee 
disorder, and granted service connection for PTSD with a 10 
percent disability rating effective from January 27, 1992.  
In a subsequent rating decision, the RO also reopened and 
denied the veteran's claim of service connection for 
residuals of head injury.

In August 1996, the Board remanded this case to the Regional 
Office (RO) for further development.  Following completion of 
the requested development as to the service connection 
claims, the RO in a rating decision dated in August 1997, 
confirmed and continued its denial of the veteran's claims 
for entitlement to service connection for residuals of a head 
injury and left knee disorder.

In the August 1997 rating decision, the RO also denied the 
veteran's new claim for a total disability rating based on 
individual unemployability; however, the RO did grant the 
veteran a temporary total (100%) rating for his PTSD under 38 
C.F.R. 4.29 due to hospitalization, and increased the 
veteran's disability rating for PTSD from 10 to 50 percent, 
effective from January 27, 1992; and for the period following 
the hospitalization from July 1, 1996.  

In a subsequent rating decision dated in May 2000, the RO 
continued the 50 percent rating from July 1, 1996, but 
further increased the rating for the service-connected PTSD 
from 50 to 70 percent, effective from June 9, 1998.  In the 
May 2000 rating decision, the RO also awarded a total 
disability rating due to individual unemployability effective 
from June 9, 1998.

The Board notes that the veteran's claim as to an increased 
rating for his service-connected PTSD for the entire appeal 
period remains on appeal as neither the 50 or 70 percent 
rating is the maximum available benefits under VA laws and 
regulations.  In addition, the veteran and his representative 
have continued his claim for a total rating based on 
unemployability.  Thus, the Board must address the issues of 
entitlement to a rating higher than 50 percent prior to June 
9, 1998; entitlement to a rating higher than 70 percent on 
and after June 9, 1998; and entitlement to a total rating 
based on unemployability prior to June 9, 1998.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (separate or 
"staged" ratings must be considered for initial rating 
claims following a grant of service connection where the 
evidence shows varying levels of disability for separate 
periods of time).  See also AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

It is also noted that, after the veteran's appeal was 
certified by the RO and transferred to the Board for 
appellate review, in August and October 2000, the veteran's 
attorney submitted additional argument and evidence to the 
Board together with waiver of RO consideration.  


REMAND

With regard to the claims of entitlement to service 
connection for residuals of a head injury and left knee 
disorder, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

From current evidence of record, it appears that the veteran 
was an employee of the U.S. Postal Service during the period 
of this appeal until his medical retirement became effective 
on July 11, 1997.  The record also shows a period of VA 
hospitalization for treatment of major depression and PTSD 
from April 1996 to June 1996.  The veteran has alleged that 
he was on "sick leave" from April 1996 until May 1997, and 
that he then returned to work in a clerk craft (part-time 
flexible) position until July 11, 1997.  Although the 
veteran's immediate supervisor at the Post Office was 
contacted by telephone, there does not appear to be any 
official documentation from the U.S. Postal Service as to the 
veteran's actual employment/leave status for the period of 
time in question - specifically, from January 1996 to July 
11, 1997.  Furthermore, the claims folder does not contain 
the medical evidence relied upon by the Office of Personnel 
Management (OPM) in their approval of the veteran's 
disability retirement.  The Board finds that the evidence is 
pertinent to both the veteran's increased rating claim and 
his claim for a total disability rating based on 
unemployability prior to June 9, 1998.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
to include VA medical facilities, which 
have provided medical treatment to the 
veteran for his psychiatric disability 
since July 1998.  After securing the 
necessary release, the RO should obtain 
these records.  Any records obtained 
should be associated with the claims 
folder.

2.  The RO, after obtaining any necessary 
release from the veteran, should obtain 
documentary evidence from the U.S. Postal 
Service as to the veteran's 
employment/leave/pay status for the time 
period from January 1, 1996 through July 
11, 1997.  

The RO, should also request of both the 
U.S. Postal Service and the Office of 
Personnel Management copies of all 
documentation (to include any medical 
evidence) with regard to the 
consideration and ultimate approval of 
the veteran's disability retirement, 
effective July 11, 1997.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

4.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





